                                                                              U.S. DISTRICT COURT
  Case 4:18-cv-00801-A Document 134 Filed 08/02/19                Page 1NORTHERN
                                                                         of 15 PageID
                                                                                 DISTRICT1088
                                                                                          OF TEXAS
                                                                                  FILED
                      IN THE UNITED STATES DISTRICT                   URT       AUG -2 ?019
                           NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION
                                                                          CLERK, U.S. DISTRICT COURT
KHUE NGUYEN,                                    §                           By•--...----
                                                                                lkpuly
                                                §
               Plaintiff,                       §
                                                §
VS.                                             §   NO. 4:18-CV-801-A
                                                §
ESTATE OF THIN THI TA                           §
(HAI PHU NGUYEN AS HEIR AND                     §
ADMINISTRATOR), ET AL.,                         §
                                                §
               Defendants.                      §


                           MEMORANDUM OPINION AND ORDER

       Came on for consideration the motion of defendants Hai Phu

Nguyen served as administrator of the Estate of Thin Thi Ta ("Hai

Phu") and Thao Xuan Ta for summary judgment. 1 The court, having

considered the motion, the response of plaintiff, Khue Nguyen,

the reply,' the record, and applicable authorities, as well as

the arguments 3 at the hearing conducted June 25, 2019, finds that

the motion should be granted. The court further finds that

plaintiff's motion for nonrecognition of alleged Vietnamese

judgments and to strike and disregard portions of defendants'



       'These are the only defendants remaining in the action.

      'Plaintiff filed a supplemental response in opposition to the motion for summary
judgment, which is in effect a sur-reply for which no leave was sought. Doc. 114.
       3
        By order signed May 9, 2019, the comi gave notice to the parties that, if the motion for
summary judgment was still pending, it would hear the motion at a hearing set to consider a
separate motion. Pursuant to unavailability of one of the defendants, the hearing was reset and
conducted June 25, 2019. A purpose of the hearing was to clarifY which facts were not genuinely
disputed. See Fed. R. Civ. P. 56( e). The comi placed the parties under oath at the hearing.
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19              Page 2 of 15 PageID 1089


brief should be denied. And, the court is denying plaintiff's

motion for leave to file supplemental briefing and evidence.

                                           I.

                   Background and Plaintiff's Claims

     On September 27, 2018, plaintiff filed his complaint in this

action, naming a number of defendants. Doc.• 1. By memorandum

opinion and order signed December 6, 2018, the court dismissed

plaintiff's claims against defendants Ngo Thi Ngoan ("Ngoan"),

Hi en The Ta ("Hi en") , and Lai Xuan Ta ( "Ta") for lack of personal

jurisdiction. Doc. 26. The dismissal of those claims was made

final by separate final judgment. Doc. 27. By order signed

February 1, 2019, the court dismissed plaintiff's claims against

defendant Hoa Thi Ta Le ("Hoa") for failure to comply with the

court's January 3, 2019 order regarding service of process. Doc.

37. The dismissal of those claims was made final by separate

final judgment. Doc. 38. And, by order and separate final

judgment signed July 3, 2019, the court dismissed the claims

against defendants Hai Phu Nguyen, Mai Tuyet Nguyen, Que Dang

Nguyen, and Anh Kim Nguyen, individually as heirs of Thin Thi Ta.

Docs. 127 & 128.




     4
     The "Doc.   "reference is to the number of the item on the docket in this action.

                                            2
  Case 4:18-cv-00801-A Document 134 Filed 08/02/19                Page 3 of 15 PageID 1090


       In his complaint, plaintiff alleges:

       In October 1982 Ms. Ha Thi Thu Thuy ("Thuy") and Mr. Ta Van

Viet    ("Viet") agreed in writing to form a partnership known as

Snow White to manufacture and sell embroidery-craft products in

Ho Chi Minh City, Vietnam. Doc. 1 at PageiD 5 4,                      ~   3. Each partner

had a 50% ownership interest in Snow White. Id. at PageiD 5,                             ~       9.

The partnership automatically renewed each year except if Viet

were to migrate to France to live with his sons. Id. In 1985,

Viet married his second wife, Ngoan. Id.                     ~   11. In June 1989, Viet

died. Id.     ~   12. In or around July 1989, Thuy paid a large amount

of gold to Ngoan and Hien buy out the partnership interest of

Viet's heirs and to allow Thuy to continue to operate the Snow

White business. Id. at PageiD 6,                  ~    14. Thuy then owned 100% of

the Snow White partnership. Id.               ~       15. Thuy continued the

partnership business with the consent of Viet's heirs. Id.                           ~   16.

On or about November 2012, Thuy returned from a business trip to

find that Ngoan had taken over the manufacturing facility used by

Snow White. She had evicted the employees, removed the signage,

and placed the partnership assets in an unknown location. Id.                                ~

19. Thuy made verbal demand on Ngoan for return of the property.




       'The "PagelD _"reference is to the page number assigned by the comi's electronic filing
system and is used because plaintiff did not number the pages of the complaint.

                                              3
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19   Page 4 of 15 PageID 1091


Id. , 20. Ngoan called the police to report that Thuy was

trespassing and Thuy was evicted as a result. Id. , 21.

     On November 21, 2012, Thuy filed a lawsuit with the local

government   (in Vietnam) seeking to recover possession of the Snow

White property and business assets from all defendants, who are

heirs of Viet. Id. , 23. Defendants executed notarized documents

to appoint Ngoan as their legal representative. Id. , 24. The

seizure of the realty and personal property and refusal to return

them caused Thuy extreme hardship and financial disability. Id. ,

26. In 2018, Thuy sold and assigned to plaintiff the Snow White

partnership, real estate, business assets, and claims the subject

of this action. Id. , 28.

     Plaintiff sues defendants for breach of contract and for

wrongfully, illegally detaining partnership assets through aiding

and abetting. He seeks to recover the personal property (business

assets) of Snow White or $553,648, the value of such property;

possession, occupation, and use of the real property used for

Snow White's business; and, damages for loss of use of the realty

until it is returned.

                                   II.

                        Grounds of the Motion

     Defendants urge four grounds in support of their motion.

First, the doctrine of res judicata bars plaintiff's claims.


                                    4
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19   Page 5 of 15 PageID 1092



Second, the claims are barred by limitations. Third, the claims

are barred by collateral estoppel. And, fourth, Hai Phu is not a

proper party. Doc. 80.

                                   III.

                     Summary Judgment Principles

        Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.           Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim, "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."          Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56(c)      ("A party

asserting that a fact .         is genuinely disputed must support


                                    5
  Case 4:18-cv-00801-A Document 134 Filed 08/02/19                Page 6 of 15 PageID 1093



the assertion by                   citing to particular parts of materials in

the record                .").     If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.         Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 597 (1986).                  In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

         Where the record, including affidavits,
         interrogatories, admissions, and depositions could not,
         as a whole, lead a rational trier of fact to find for
         the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

         The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law. 6       Celotex Corp., 477 U.S. at 323.               If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.




         6
         ln Boeing Co. v. Shipman, 411 F.2d 365, 374-75 (5th Cir. 1969) (en bane), the Fifth
Circuit explained the standard to be applied in determining whether the comi should enter
judgment on motions for directed verdict or for judgment notwithstanding the verdict.

                                                6
  Case 4:18-cv-00801-A Document 134 Filed 08/02/19                 Page 7 of 15 PageID 1094



                                               IV.

                                     Undisputed Facts

        The record establishes the following undisputed facts:

        Plaintiff is the son of Thuy. He attended proceedings in

Vietnam when his mother sued Ngoan and other heirs of Viet to

obtain return of Snow White property. He appeared as "Defender of

Rights and Legal Interests" of his mother. Plaintiff is the

successor in interest to his mother with regard to Snow White.

       On June 2, 2017, in No. 678/2017/DS-ST, the People's Court

of Ho Chi Minh City issued a judgment reciting that Thuy did not

meet her burden of proof with regard to the real property used as

the Snow White shop house and that the claims for damages were

barred by limitations. Doc. 82, Ex. 1.

       On June 11, 2018, in No. 124/2018/DS-PT, the superior

People's Court in Ho Chi Minh City issued a judgment affirming

the judgment of the trial court. Doc. 82, Ex. 2.

       Although plaintiff disagrees that the written judgments

submitted by defendants are the same as announced in open court,

he does not dispute that his mother lost her lawsuit in Vietnam

and the appeal therefrom.'




        'The court notes that plaintiff has had ample oppmtunity to provide the correct judgments
if they exist. That he has not provided another version or sought an extension of time in which to
do so is telling.

                                                7
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19   Page 8 of 15 PageID 1095



                                    v.
                                Analysis

A.   Res Judicata

     The doctrine of res judicata is a "'venerable legal canon'

that insures the finality of judgments and thereby conserves

judicial resources and protects litigants from multiple

lawsuits." Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499

(5th Cir. 2004) (quoting United States v. Shanbaum, 10 F.3d 305,

310 (5th Cir. 1994)). Res judicata bars the litigation of claims

that either have been litigated or should have been raised in an

earlier suit. Test Masters Educational Servs., Inc. v. Singh, 428

F.3d 559, 571 (5th Cir. 2005). Res judicata is appropriate if:

(1) the parties are identical or in privity;         (2) the judgment in

the prior action was rendered by a court of competent

jurisdiction;   (3) the prior action was concluded by a final

judgment on the merits; and (4) the same claim or cause of action

was involved in both suits. Id.; Shanbaum, 10 F.3d at 310.

     In determining whether the same claims or causes of action

are brought, the Fifth Circuit has adopted the transactional

test, examining whether the claims arise from a "common nucleus

of operative facts." See Matter of Howe,       913 F.2d 1138, 1144     (5th

Cir. 1990) ("[T]he critical issue in not the relief requested or




                                    8
  Case 4:18-cv-00801-A Document 134 Filed 08/02/19                  Page 9 of 15 PageID 1096



the theory asserted but whether plaintiff bases the two actions

on the same nucleus of operative facts.").

        In this case, the test is met. Plaintiff is in direct

privity with Thuy and is her successor in interest. Amstadt v.

United States Brass Corp., 919 S.W.2d 644, 653                           (Tex. 1996). The

heirs of Viet were described as defendants in the Vietnam case.

Plaintiff himself pleaded that the heirs signed notarized

documents authorizing Ngoan to appear on their behalf. And the

judgments mention that the heirs took the same position as Ngoan.

Defendants do not argue that they are not bound by the Vietnamese

judgment. Plaintiff cannot make that argument for them.' Further,

defendants do not dispute that the Vietnam judgment is binding.

The prior judgment was rendered by a court of competent

jurisdiction. Thuy chose the court. Plaintiff can hardly argue

that it was not competent to render the judgment. The prior

action was concluded by final judgment on the merits. And,

despite plaintiff's arguments to the contrary, the same claims

are at issue. This suit, like the prior suit brought by his

mother, seeks to recover the property of Snow White and damages



       8
         The argument is nonsensical in any event. Thuy sued for the return of real and personal
property formerly owned by Viet's heirs that she alleged they sold to her and the Vietnamese
comi determined that she was not entitled to prevail. Plaintiff cannot go around the world suing
different heirs in different venues hoping for a different outcome. Plaintiff pleaded that all the
heirs joined in selling the Snow White property to Thuy. The outcome has to be the same as to
each of them.

                                                 9
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19                     Page 10 of 15 PageID 1097



for property that cannot be returned. The same facts and

transactions underlie the various legal theories asserted. Jarmon

v. Houston Indep. Sch. Dist., 805 F. Supp. 24, 26 (S.D. Tex.

1992) . 9

       Plaintiff devotes significant attention to the process for

validating and obtaining recognition of foreign judgments. Doc.

90 at 2-8. This is not a case where the plaintiff is seeking to

enforce a foreign money judgment against defendants. Nor is it a

case where defendants are seeking to recover money from

plaintiff. Rather, plaintiff chose to bring the lawsuit here and

defendants are simply pointing out that plaintiff's predecessor

has already had her opportunity to prove her claims against them.

Plaintiff cites no authority for the proposition that res

judicata can only be established in the state of his own

citizenship following the process of the Uniform Foreign Country

Money Judgment Recognition Act and the court is aware of none.

B.    Limitations

      Even if the claims were not barred by res judicata,

limitations ran long ago on the claims plaintiff asserts here.

Under Texas law, limitations for a contract action is four years

from accrual of a cause of action. Tex. Civ. Prac. & Rem. Code




      9
          The comt need not reach the issue of collateral estoppel.

                                                 10
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19                      Page 11 of 15 PageID 1098



§16.004(a) . 10 A breach of contract claim accrues when the

contract is breached. Stine v. Stewart, 80 S.W.3d 586, 592                                      (Tex.

2002). A breach occurs when a party fails or refuses to do

something it promised to do. Id.; Captstone Healthcare Equip.

Servs., Inc. ex rel. Health Sys. Grp., L.L.C. v. Quality Home

Health Care, Inc., 295 S.W.3d 696, 699 (Tex. App.-Dallas 2009,

pet. denied) .

        Plaintiff alleges that defendants breached the contract

entered into in 1989 to buy out the Snow White interest owned by

Viet's heirs.             (Plaintiff confusingly alleges that defendants also

breached the contract his mother entered into with Viet in 1982,

claiming that the heirs had an obligation under Vietnamese law to

perform the contract after Viet's death.)                            In any event, the

breach occurred (or his mother discovered the occurrence) in 2012

when Thuy returned to find that Ngoan had taken over the Snow

White property, locking Thuy out and refusing to return the

property to her. Obviously, Thuy understood that she had the

right to seek judicial relief at that point, as that is what she

did, filing a lawsuit in Vietnam. See Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 221 (Tex. 2003); PPG Indus.,

Inc. v. JMB/Houston Ctrs. Partners Ltd. P'ship, 146 S.W.3d 79,



        10
             Plaintiff recognizes that a two-year limitations period applies to his other claims. Doc.
90 at 26.

                                                    11
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19       Page 12 of 15 PageID 1099



93-94     (Tex.   2004); Mooney v. Harlin,        622 S.W. 2d 83,   85   (Tex.

1981) . Plaintiff himself admits that the breach occurred in

November 2012 and that Thuy's contract claim accrued at that

time. Doc. 90 at 24.         Plaintiff has not established any genuine

issue of material fact that would support a claim of tolling.

        With regard to limitations, plaintiff seems to be arguing

that Vietnamese law should apply. See Doc. 130.              In Texas,

statutes of limitation are procedural. Baker Hughes,                Inc. v. Keco

R. & D.,     Inc.,   12 S.W.3d 1, 4      (Tex. 1999). A federal court,

sitting in diversity,         applies the forum state's statutes of

limitation and accompanying tolling rules. Vaught v. Showa Denko

K.K.,    107 F.3d 1137,      1145    (5th Cir. 1997) (citing Walker v. Armco

Steel Corp.,      446 U.S.    740,   750-53    (1980)). Accordingly,     the court

need not concern itself with decyphering Vietnamese law in this

regard.

C.      Proper Party

        Defendant Hai Phu maintains that he is not a proper party to

this action since there is not and has never been an

administration of the Estate of Thin Thi Ta, his deceased wife.

Plaintiff does not disagree.           Instead, he argues misnomer and

misidentification, neither of which applies here.




                                          12
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19   Page 13 of 15 PageID 1100



D.   Other Matters

     On June 27, 2019, plaintiff filed a motion for leave to file

supplemental briefing and evidence, maintaining that the court's

order regarding a potential hearing on the motion for summary

judgment was unclear with regard to presentation of evidence.

Doc. 122. The order, Doc. 85, set a hearing on plaintiff's motion

for assessment of the validity of the February Rule 26(f)

conference and its joint status report. The entirety of the

order, except for one sentence, addressed that motion and the

requirements regarding preparation and filing of witness and

exhibit lists therefor. The one additional sentence simply stated

that "if still pending" the court would hear the motion for

summary judgment. Nothing in the order apprised the parties that

the court would accept further evidence on the summary judgment

motion. And, at that point, the parties had no way of knowing

whether the summary judgment motion would still be pending at the

time of the hearing. Neither side sought clarification of the

order as none was needed. The parties had an equal opportunity to

present their summary judgment evidence and nothing would be

gained by allowing the record to be supplemented at this point.

     Plaintiff has also filed a motion for nonrecognition of the

Vietnamese judgments included in defendants' summary judgment

evidence. As noted previously, although plaintiff has disputed


                                    13
 Case 4:18-cv-00801-A Document 134 Filed 08/02/19   Page 14 of 15 PageID 1101



the certifications, he does not dispute that his mother lost the

lawsuit in Vietnam. Instead, the motion primarily addresses why

the judgments should not be given full faith and credit by this

court. Among other things, plaintiff argues that the Vietnamese

courts lacked jurisdiction, that recognition of the judgments

would be repugnant to Texas policies, and that Vietnamese law is

contrary to the community property and business laws of Texas.

Doc. 87 at 4-9. At the hearing, plaintiff made plain (as he does

in the motion) that the reason he is pursuing this lawsuit is

that his mother lost everything overnight in November 2012 and

that she should be compensated for her loss despite the fact that

the Vietnamese courts denied her the relief she sought. Id. at 8.

That plaintiff disagrees with the conclusions reached by the

Vietnamese courts is not a reason to grant the relief he seeks.

                                    VI.

                                   Order

     The court ORDERS that plaintiff's motion for nonrecognition

of alleged Vietnamese judgment and to strike be, and is hereby,

denied.

     The court further ORDERS that plaintiff's motion for leave

to file supplemental briefing be, and is hereby, denied.

     The court further ORDERS that defendants' motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing


                                    14
Case 4:18-cv-00801-A Document 134 Filed 08/02/19   Page 15 of 15 PageID 1102



on his claims against them; and that such claims be, and are

hereby, dismissed with prejudice.

     SIGNED August 2, 2019.




                                  J




                            I




                                      15
